EXHIBIT AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this "Agreement") is made and entered into as of July , 2009 by and between Mobicom USA Corporation, a Nevada corporation ( "Mobicom USA"), and Lenco Mobile USA Inc., a Nevada corporation ("Lenco USA"), with respect to the following facts: A.Lenco Mobile Inc., a Delaware corporation ("Lenco Mobile"), the parent corporation of Lenco USA, through its operating subsidiaries, provides proprietary marketing solutions and services to the mobile telecommunications markets globally. B.Mobicom Corporation, a Delaware corporation ("Mobicom"), the parent corporation of Mobicom USA though a subsidiary entity operates a telecommunications services in the country of South Korea. C.Mobicom Corporation desires to form a relationship with Lenco Mobile and to combine its Mobicom USA subsidiary with and into Lenco USA. D.The Boards of Directors and shareholders of Mobicom USA and Lenco USA and Company have each determined that it is in the best interests of their respective stockholders for Lenco USA to acquire Mobicom USA upon the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration for the mutual promises, covenants and conditions set forth in this Agreement, and intending to be legally bound, the parties mutually agree as follows: SECTION 1 THE MERGER 1.1The Merger.Upon the terms and subject to the conditions of this Agreement and the applicable provisions of Nevada Law, at the Effective Time (as defined below), Mobicom USA shall be merged with and into Lenco USA (the "Merger"), the separate corporate existence of Mobicom USA shall cease, and Lenco USA shall continue as the surviving corporation after the Merger (the "Surviving Corporation"). 1.2Effective Time.Upon the terms and subject to the conditions of this Agreement, the parties hereto shall cause the Merger to be consummated by filing a certificate of merger (the "Certificate of Merger") with the Nevada Secretary of State in accordance with the relevant provisions of the Nevada Revised Statutes("Nevada Law") (the time of such filing being the "Effective Time" and the date of such filing being the "Closing Date") 1.3Effect of the Merger.At the Effective Time, the effect of the Merger shall be as provided in this Agreement and the applicable provisions of Nevada Law.Without limiting the generality of the foregoing, at the Effective Time, all the property, rights, privileges, powers and franchises of Mobicom USA and Lenco USA shall be those of the Surviving Corporation, and all debts, liabilities and duties of Mobicom USA and Lenco USA shall be the debts, liabilities and duties of the Surviving Corporation. 1 1.4Capital Stock.Subject to the terms and conditions of this Agreement, at the Effective Time, by virtue of the Merger and without any action on the part of Lenco USA or Mobicom USA: (i)each share of common stock of Mobicom USA issued and outstanding as of the Effective Time will be canceled, without any consideration therefor; and (ii)each share of the Lenco USA's common stock issued and outstanding immediately prior to the Effective Time shall remain as outstanding shares of the Surviving Corporation.Following the Effective Time, each certificate evidencing ownership of shares of Lenco USA common stock shall evidence ownership of such shares of capital stock of the Surviving Corporation. 1.5Officers.At the effective time, the directors and executive officer of Mobicom USA shall become the directors and executive officers of the Surviving Corporation. 1.6Deliveries.On the Closing Date Seller shall have delivered or shall deliver to Lenco USA the stock certificate or certificates representing all of the shares of the common stock of Mobicom USA, all corporate minute books, business records and documents related to Mobicom USA to Lenco USA at the Closing. SECTION 2 REPRESENTATIONS AND WARRANTIES OF MOBICOM USA Mobicom USA hereby represents and warrants to Lenco USA as follows: 2.1Power and Authority.Mobicom USA has the requisite power and authority to execute and deliver this Agreement, to perform its obligations under this Agreement and to consummate the transactions contemplated by this Agreement.No consent, approval, or authorization of or designation, declaration or filing with any third party or any governmental authority is required in connection with the valid execution and delivery of this Agreement. 2.2No Material Changes.Mobicom USA has provided to Lenco USA is financial statements for the period through and including January 31, 2009.Mobicom USA has not entered into any material transactions since January 31, 2009, including without limitation: (a)any change in Mobicom USA's authorized or issued capital stock; grant of any stock option or right to purchase shares of capital stock of Mobicom USA; issuance of any security convertible into such capital stock; (b)entry into, termination of, or receipt of notice of termination of any material contract or agreement; (c)sale, lease, or other disposition of any asset or property of Mobicom USA (except for sales in the ordinary course of business); (d)the incurrence of any debt, mortgage, pledge, or imposition of any lien or other encumbrance on any material asset or property of any Mobicom USA; (e)material change in the accounting methods used by Mobicom USA; or 2 (f)agreement, whether oral or written, by Mobicom USA to do any of the foregoing. SECTION 3 REPRESENTATIONS AND WARRANTIES OF LENCO USA Lenco USA hereby represents and warrants to Mobicom USA as follows: 3.1Power and Authority.Lenco USA has the requisite power and authority to execute and deliver this Agreement, to perform its obligations under this Agreement and to consummate the transactions contemplated by this Agreement.No consent, approval, or authorization of or designation, declaration or filing with any third party or any governmental authority is required in connection with the valid execution and delivery of this Agreement. 3.2No Warranty.Lenco USA has conducted, and is relying exclusively on, the Lenco USA’s own investigation and review of Mobicom USA and its current and proposed business, management, properties and financial condition.Lenco USA acknowledges that Mobicom USA is making only the representations and warranties contained in this Agreement and is not making any other representations or warranties concerning its business, operations or prospects. SECTION 4 TECHNOLOGY LICENSE 4.1Promptly following the Closing Date and in no event later than 90 days from the date of this Agreement, Lenco USA shall use good faith efforts to cause Lenco Mobile and its affiliated entities to enter into a license agreement with Mobicom granting Mobicom the right and license to use Lenco Mobile's FlightDeckTM,
